Name: Commission Regulation (EEC) No 2563/88 of 16 August 1988 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 8 . 88 Official Journal of the European Communities No L 229/5 COMMISSION REGULATION (EEC) No 2563/88 of 16 August 1988 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 19 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 August 1988 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26. 0 OJ No L 355, 17. 12. 1987, p . 19 . No L 229/6 Official Journal of the European Communities 18 . 8 . 88 ANNEX Code CN code Description ECU Bfrs/Lfrs Dkr Amount of unit values pÃ ¨r 100 kg net DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 18,66 811 147,08 38,71 130,48 3 098 14,41 28 738 43,65 12,49 1.20 0702 00 10 0702 00 90 Tomatoes 34,14 1 490 272,13 71,09 241,10 5 693 26,51 52 734 80,27 22,08 1.30 0703 10 19 Onions (other than sets) 14,47 632 115,37 30,14 102,22 2 414 11,24 22 357 34,03 9,36 1.40 0703 20 00 Garlic 133,97 5 848 1 067,62 278,93 945,87 22 337 104,02 206 882 , 314,91 86,64 1.50 ex 0703 90 00 Leeks 24,81 1 078 197,15 51,51 174,74 4 100 19,27 38 215 57,81 .16,44 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 24,64 1 063 194,92 50,89 171,59 4 055 19,14 37 482 57,16 17,15 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 23,04 1 001 183,06 47,82 162,25 3 807 17,89 35 484 53,68 15,26 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 140,27 6 120 1 109,52 292,45 985,60 23 439 108,69 215 776 330,18 91,32 1.100 ex 0704 90 90 Chinese cabbage 18,55 809 146,74 38,67 130,35 3 100 14,37 28 538 43,67 12,07 1.110 0705 11 10 0705 1 1 90 Cabbage lettuce (head lettuce) k 95,81 4 182 763,55 199,48 676,47 15 975 74,39 147 960 225,22 61,96 1.120 ex 0705 29 00 Endives 91,00 3 955 723,03 188,90 640,84 15 038 70,68 140 150 212,02 60,29 1.130 ex 0706 10 00 Carrots 21,56 937 170,68 44,80 151,01 3 583 16,69 33 191 50,50 14,33 1.140 ex 0706 90 90 Radishes 80,89 3 513 645,34 168,03 570,65 13 481 62,92 124 906 188,51 53,21 1.150 0707 00 1 1 0707 00 19 Cucumbers 41,87 1 818 331,05 86,98 293,34 6 965 32,43 64 560 97,73 27,85 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 234,25 10 226 1 866,79 487,72 1 653,90 39 058 181,88 361 744 550,63 151,50 1.170 0708 20 10 0708 20 90 Beans (Vigna spp., Phaseolus spp.) 58,36 2 548 465,12 121,52 412,07 9 731 45,31 90 130 137,19 37,74 1.180 ex 0708 90 00 Broad beans 48,85 2 122 387,72 101,69 343,94 8 151 38,04 75 454 113,88 32,05 1.190 0709 10 00 Globe artichokes 82,78 3 596 657,05 172,33 582,85 13 814 64,46 127 867 192,99 54,32 1.200 II Asparagus : Il IIIIIIIIIl 1.200.1 ex 0709 20 00  green 515,92 22 523 4 111,38 1 074,15 3 642,52 86 020 400,58 796 696 1 212,71 333,65 1.200.2 ex 0709 20 00  other 184,28 8 005 1 457,02 382,82 1 291,06 30 656 142,74 284 144 ¢ 430,16 122,61 1.210 0709 30 00 Aubergines (egg-plants) 44,80 1 955 357,04 93,28 316,32 7 470 34,78 69 187 105,31 28,97 1.220 ex 0709 40 00 Celery stalks and leaves 73,33 3 187 578,02 152,13 512,77 12 178 56,65 112 937 171,54 49,10 1.230 0709 51 30 Chantarelles 393,61 17 183 3 136,70 819,50 2 778,99 65 627 305,61 607 824 925,21 254,55 1.240 0709 60 10 Sweet peppers 56,23 2 454 448,1 1 117,07 397,00 9 375 43,66 86 834 132,17 36,36 1.250 0709 90 50 Fennel 32,53 1 412 259,53 67,57 229,50 5 422 25,30 50 234 75,81 21,40 1.260 0709 90 70 Courgettes 43,72 1 899 345,70 90,83 306,32 7 273 33,86 67 417 102,06 29,09 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 103,78 4 530 827,08 216,08 732,76 17 30*4 80,58 160 270 243,95 67,12 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 50,95 2 199 403,00 105,23 354,76 8 384 39,58 77 493 118,17 35,46 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 40,54 1 770 323,12 84,42 286,27 6 760 31,48 62 614 95,30 26,22 2.30 ex 0804 30 00 Pineapples, fresh 50,89 2 221 405,56 105,96 359,31 8 485 39,51 78 589 119,62 32,91 2:40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 170,32 7 435 1 357,29 354,61 1 202,50 28 398 132,24 263 014 400,35 110,15 2.50 ex 0804 50 00 Guavas and mangoes, fresh 139,67 6 097 1 113,04 290,79 986,10 23 287 108,44 215 682 328,30 90,32 2.60 \ Sweet oranges, fresh : I Il 1 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi- sanguines 29,72 1 297 236,91 61,89 209,89 4956 23,08 45 908 69,88 19,22 18 . 8 . 88 Official Journal of the European Communities No L 229/7 Amount of unit values per 100 kg netCode CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ In Lit F1 £ 2.60.2 40,25 1 757 320,80 83,81 284,22 6 712 31,25 62 165 94,62 26,03  Navels, Navelines, Nave ­lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 1()39 0805 10 49 ' 2.60.3 28,02 1 223 223,32 58,34 197,85 4 672 21,75 43 275 65,87 18,12 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and Wilkings  Tangerines and others 2.70.1 2.70.2 2.70.3 2.70.4 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 30 10 ex 0805 30 90 140,49 - 78,69 71,31 55,38 48,19 155,40 6 129 3 421 3 113 2 417 2 103 6 784 23 476 13 075 11 890 9 234 8 034 25 911 108,86 60,91 55,37 43,00 37,41 120,66 216 112 121 107 110 122 85 528 74 416 239 983 330,69 184,29 167,62 130,18 113,27 365,29 91,46 52,32 46,1 1 35,81 31,16 100,50 Lemons (Citrus limon, Citrus limonum), fresh 2.80 2.85 2.90 2.90.1 2.90.2 2.100 Limes (Citrus aurantifolia), fresh ' Grapefruit, fresh :  white  pink Table grapes 42,57 51 v76 78,49 1 858 2 260 3 426 7 099 8 631 13 087 33,06 40,19 60,94 65 751 79 941 121 214 100,08 121,68 184,50 27,53 33,47 50,76 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 987,14 551,03 503,48 391,03 340,23 1 097,21 300.61 365.49 554,19 120.62 238,03 609,40 314,13 329,1 1 Water-melons Melons (other than water ­ melons) 2.110 2.120 2.120.1 ex 0807 10 90 1 111,25 622,78 568,29 441,37 384,02 1 238,44 339,31 412,54 625,52 136,15 268,67 687,84 354,56 371,48 251,17 943,71 589,39 495,21 660,78  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  Other Apples 17,08 33,71 86,31 44,49 46,61 745 1 471 3 768 1 942 2 035 2 848 5 621 14 391 7418 7 772 13,26 26,17 67,01 34,54 36,19 40,15 79,24 202,88 104,58 109,57 11,04 21,80 55,82 28,77 30,14 2.120.2 2.130 292,90 163,47 148,47 115,31 100,33 323,56 88,65 107,78 163,42 35,57 70,19 179,70 92,63 97,05 65,62 248,38 155,13 130,52 172,64 154,51 423,16 338,10 105,84 103,86 739,93 ; 2.140 Pears (other than the Nashi variety (Pyrus Pyrifolia)) ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 0809 10 00 0809 20 10 0809 20 90 ex 0809 30 00 ex 0809 30 00 0809 40 1 1 0809 40 19 .0810 10 10 0810 10 90 0810 40 30 26 383 52 063 133 288 68 707 71 985 48 671 184 388 115 159 96 306 128 046 114 685 313 859 250 771 77 884 76 945 548 807 2.150 2.160 2.170 2.180 2.190 2.200 2.210 2.220 2.230 2.240 2.250 588,08 Apricots Cherries Peaches Nectarines Plums Strawberries Fruit of the species Vacci ­ nium myrtillus Kiwi fruit (Actinidia chinensis Planch.) Pomegranates Khakis Lychees 31,51 119,73 74,78 62,60 82,91 4 74,37 203,24 162,39 51,26 50,00 355,39 1 376 5 203 3 250 2 731 3 619 3 231 8 873 7 089 2 213 2 173 15515 222,52 837,19 522,86 439,90 585,43 521,09 I 434,97 [ 146,53 357,82 350,09 » 509,16 5 255 19 882 12417 10 461 13 825 12 373 33 887 27 076 8 456 8 307 59 255 24,47 92.50 57,77 48.51 64,38 57,61 157,81 126,08 39,85 38,70 275,94 74,08 280,06 174,91 147,36 194,90 173,62 477,74 381,71 118,89 117,09 835,38 20,38 80,17 50,07 40,75 53,62 49,49 131,44 105,02 35,56 33,24 229,84 1 619,68 1 294,1 10810 90 10 ex 0810 90 90 ex 0810 90 90 ex 0810 90 90 406,77 395,68 2 832,14